Name: Commission Regulation (EEC) No 3711/88 of 28 November 1988 fixing the target ceiling for imports of olive oil into Portugal in the 1988/89 marketing year
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 325/40 Official Journal of the European Communities 29 . 11 . 88 COMMISSION REGULATION (EEC) No 3711/88 of 28 November 1988 fixing the target ceiling for imports of olive oil into Portugal in the 1988/89 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 249 of the Act of Accession provides that the supplementary trade mechanism (STM) is to apply to olive oil ; whereas Article 251 of that Act provides that a forward estimate is to be drawn up, as a general rule at the start of each marketing year, of production and consumption of olive oil in Portugal ; whereas the target ceiling fixed is based on the estimate thus drawn up ; Whereas under Article 251 of the Act of Accession, the ceiling must be successively fixed at levels designed to ensure that traditional trade patterns alter in such a way that the Portuguese market is gradually and harmoniously opened up ; Whereas, as Regulation (EEC) No 569/86 allows for the possibility of spreading out the issue of STM licenses, in the light of experience gained the quantities for which licences are issued should be limited for each quarter ; HAS ADOPTED THIS REGULATION : Article 1 The target ceiling for imports into Portugal of olive oil covered by CN codes 1509 and 1510 00 from the other Member States is hereby fixed at 6 000 tonnes for the period 1 November 1988 to 31 October 1989 . For each quarter, the maximum quantity in respect of which STM licences may be issued shall amount to 1 500 tonnes. 1 Where applications for STM licences relate to quantities exceeding the abovementioned quarterly ceiling, the Commission shall authorize the Member States concerned to issue licences in proportion to the quantity available . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . ' b Done at Brussels, 28 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 55, 1 . 3 . 1986, p . 106. 0 OJ No L 201 , 24. 7. 1986, p. 3 .